FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 August 26, 2010Filed Via EDGAR (CIK #0000773478)Securities and Exchange Commissiontreet NEWashington, DC 20549 RE: Franklin California Tax-Free Trust ("Registrant") File Nos. 002-99112 and 811-04356Ladies/Gentlemen:On behalf of the above-referenced Registrant, submitted herewith under the EDGARsystem, please find Post-Effective Amendment No. 31 to the Registrant'sRegistration Statement on Form N-1A (the "Amendment"), which is being filedunder the Securities Act of 1933, as amended, and the Investment Company Act of1940, as amended.The filing has been made in order to bring the financial statements and otherinformation up to date as required by the federal securities laws and to complywith the amendments to Form N-1A requiring a summary section at the front of thestatutory prospectus.Pursuant to Rule 485(a) under the 1933 Act, the Amendment will become effectiveon November 1, 2010.Please direct any comments or questions regarding this filing to Kristin Ives,Esq., at (215)564-8037.Sincerely yours,FRANKLIN CALIFORNIA TAX-FREE TRUSTDavid P. GossVice PresidentDPG:rsAttachments
